Title: From Thomas Jefferson to Peter Kuhn, Jr., 14 March 1805
From: Jefferson, Thomas
To: Kuhn, Peter, Jr.


                  
                     Sir 
                     
                     Washington Mar. 14. 05.
                  
                  I found at Turin in the year 1787 a red wine called Nebioule, which I considered equal to any wine made in Europe. it is produced in the neighborhood of Turin, is there well known, and considered as the best wine of their country. it accordingly holds the first rank at the tables of the rich there. desirous of obtaining some of it, and having no correspondent there, I have presumed it might not be inconvenient for you to procure it for me, and that your connections in the US. might render a paiment of your draught on me to any correspondent of yours in the US. as convenient as to remit the money now under uncertainty as to the amount, & the practicability of the commission. if you can procure & send me 200. bottles I shall esteem it a favor & will answer your draught for it on demand. the wine should be in strong bottles, well corked & cemented, and addressed for me to the Collector of the customs of the port at which the vessel may enter. you know the ports most convenient to this place. Accept my salutations and assurances of respect.
                  
                     Th: Jefferson 
                     
                  
               